Citation Nr: 0804057	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, should the 
reopened claim be granted?


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.
The veteran has since filed additional evidence and argument 
with the Board, along with a waiver of agency of original 
jurisdiction (AOJ) consideration of those submissions.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder claimed as 
PTSD was denied in a December 1993 rating decision on the 
ground that there was no current diagnosis of PTSD; the 
decision was not appealed and became final on December 29, 
1994.

2.  Evidence received since December 1993 has not been 
previously considered by agency decisionmakers, is not 
cumulative or redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

3.  There is no valid current diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2004 that fully addressed all four 
notice elements.   The Board notes that this letter did not 
include notice of the requirements to submit new and material 
evidence to reopen a previously denied claim, a required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006); however, in 
light of the RO decision, confirmed here by the Board, to 
reopen the claim and consider it on the merits, such notice 
rendered moot.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records, as well as reports of several VA 
examinations and an opinion based on records review.  The 
veteran has submitted a report of examination from Dr. PON.  
The Board has additionally obtained English translations of 
several Spanish language documents related to the veteran's 
previously denied claim.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

New and Material Evidence

Although the RO apparently reopened the claim of service 
connection for PTSD in July 2004 when it considered the claim 
on the merits, the Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered.  The Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran did not 
appeal the December 1993 decision denying service connection 
for a psychiatric disorder claimed as PTSD.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in May 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board concurs with the RO and finds that new and material 
evidence has been submitted to reopen the claim.  The prior 
denial was based on a finding that there was no diagnosis of 
PTSD; evidence has been received since that denial, in the 
form of current VA treatment records and a report of a recent 
private psychiatric evaluation, which indicates that a 
diagnosis of PTSD is warranted.  As this evidence was not 
previously considered, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim, the claim of service connection for 
PTSD is reopened.


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Here, a verified stressor has been conceded.  The veteran 
holds the Combat Infantryman Badge (CIB), the criteria for 
which require participation in combat.   This then allows 
application of the combat presumptions discussed above.  The 
veteran has alleged that he was exposed to traumatic 
experiences in combat, including the witnessing of the death 
of a close friend, among others.  As this experience is 
consistent with the facts and circumstances of the veteran's 
service, the stressor is deemed verified.

Denial of the claim was based on the lack of a valid 
diagnosis of PTSD, or a showing of a relationship between any 
currently diagnosed psychiatric disability and service.

Service treatment records are negative for any complaint of 
or treatment for psychiatric problems.

The veteran sustained a back injury at work as a fireman in 
1976.  He continued to work as a fireman, however, and became 
chief of the Department.  In April 1981, during a training 
activity, the veteran had a sudden onset of severe neck pain 
with radiation to the arms.  He has not worked since that 
time.

The veteran was initially treated for psychiatric complaints 
in April 1982.  He complained of anxiety and depression, and 
noted chest pains, heart palpitations, and shortness of 
breath.  A private psychiatrist diagnosed a mild anxiety 
neurosis with depression traits.  The veteran was examined by 
a VA doctor in connection with a claim for nonservice 
connected pension in July 1982; a moderately severe, chronic 
dysthymic disorder was diagnosed.  Depression, referred to as 
a symptom of a personality disorder, was noted by VA doctors 
during an April and May 1983 hospitalization for orthopedic 
problems.  A VA examiner in July 1983 diagnosed a dysthymic 
disorder with hysterical features.  In 1986 the veteran left 
Puerto Rico and traveled to New York, where he began having 
problems.  A dysthymic disorder and depression were diagnosed 
y VA doctors; the veteran was twice hospitalized during this 
period.  A private doctor also diagnosed a dysthymic disorder 
in November 1986 in the context of a claim for benefits 
related to his work injuries; the examiner did not offer an 
opinion on causation.  In February 1988, a generalized 
anxiety disorder with panic and depressive features was 
diagnosed by a VA examiner.  The veteran stated that he began 
having problems five years prior, and the examiner noted 
frequent visits to local clinics for treatment of panic and 
fear, with heart palpitations.  This diagnosis was confirmed 
by the same VA examiner in April 1990, when the veteran 
stated he had constant anxiety and anguish; depression was 
recurrent and he felt sad.  In July 1988, a private 
psychiatrist diagnosed major depression with psychotic 
features, as well as a passive aggressive personality.  
Complaints of anxiety and depression are well-documented in 
VA and private treatment records throughout the 1980's and 
1990's.  Nearly all examiners and treating doctors noted the 
veteran's history of combat service, but none reported 
complaints of intrusive thoughts, flashbacks, or other 
symptoms related to Vietnam.

The veteran formally claimed service connection for PTSD in 
July 1992.  During an August 1993 VA examination in 
connection with that claim, the veteran reported that he had 
begun group therapy in December 1992.  The veteran reported 
his service in Vietnam and reported that he "suffered a 
great deal there" but he did not offer any specific events 
or incidents.  The examiner had previously seen the veteran 
in February 1988 and April 1990, and reviewed the claims file 
in connection with the examination.  The veteran reported 
panic attacks, when he grows afraid of people and must get 
medical help.  He feels vulnerable, like people are going to 
do something.  He experiences chest pain, and had a heart 
attack in the past.  Once he remained in his home for several 
months due to fear.  Objectively, the examiner observed that 
the veteran had good personal hygiene. He was fearful and 
cried easily.  He spoke very little about Vietnam, and was 
mostly focused on panic attacks and anxiety.  Memory was 
intact, and there were no delusions or hallucinations 
reported.  Judgment was preserved.  The examiner again 
diagnosed a generalized anxiety disorder with depressive and 
panic episodes.  

In a December 1993 decision, the San Juan RO denied service 
connection for a psychiatric disorder claimed as PTSD on the 
ground that PTSD was not diagnosed.

VA treatment records from VA Medical Center (VAMC) San Juan, 
Puerto Rico, for the period of January 2004 to May 2006 
reveal that initially, the veteran complained of continued 
depression and anxiety with panic attacks.  A major 
depressive disorder and panic attacks were diagnosed.  The 
veteran made no reference to his Vietnam experiences at the 
initial screenings in January and early February 2004.  he 
began group therapy in February 2004, and at his second 
session discussed "disturbing memories of war."  On 
psychiatric evaluation dated February 23, 2004, the veteran 
reported having flashbacks and nightmares for a long time.  
He spoke of seeing dead U.S. soldiers.  PTSD was diagnosed, 
along with a depressive disorder.  In March 2004, he stated 
he had seen "atrocities."  During a May 2004 psychiatric 
consultation before a panel of a psychologist, a 
psychiatrist, and a social worker, the veteran reported 
frequent panic attacks and anxiety.  When asked to describe 
his service related traumatic event, the veteran did not 
specify any experience.  The panel referred to his report of 
war experiences as "very vague."  The panel also reviewed 
the medical record, and concluded that the criteria for 
diagnosis of PTSD were not met.  Instead, they diagnosed 
panic disorder with agoraphobia.  Subsequent VA treatment 
records indicate a diagnosis of PTSD by history, though the 
computerized hospital summary of diagnoses does not indicate 
"by history.".  The veteran began to report hearing voices 
call his name.  In October 2005, the veteran repeated that he 
was having auditory hallucinations, and he felt like he 
"blacked out" at times.  He was socially withdrawn and 
isolated; he avoided situations that reminded him of events 
in Vietnam, and he reported nightmares related to his 
military service.  His panic attacks continued, and the 
veteran reported an increase in severity and frequency in 
April 2006 which required adjustment of his medications.  

On June 2004 VA examination, the examiner reviewed the claims 
file and all electronic VA records.  The veteran reported 
experiencing sudden episodes of anxiety and palpitations, 
approximately three times a week.  Medications were helpful; 
crying spells had stopped.  The examiner noted the veteran 
had received the CIB, and he reported that a friend had been 
killed in Vietnam.  He slept well, but awakened early.  
During the interview, the veteran was anxious and depressed.  
Attention and concentration were good, as was memory.  
Insight and judgment were fair, and speech was clear and 
coherent.  He denied hallucinations or delusions. The 
examiner noted that the veteran's stressor allegations had 
not bee previously considered or claimed in prior PTSD 
evaluations.  The examiner diagnosed a panic disorder with 
depressive features and a passive, dependent personality.  He 
opined that a diagnosis of PTSD was not warranted; he 
additionally noted that psychiatric symptoms had not appeared 
until long after military service, after he had retired.

The veteran was again seen by a VA examiner in December 2005.  
The claims file was reviewed.  The veteran continued to 
report episodes of intense anxiety with palpitations, 
disorientation, abdominal distress, a choking sensation, and 
fear, both general and of losing control.  He avoids leaving 
the house out of fear of the attacks, which occur about three 
times a week.  The veteran stated that the attacks began in 
1986, when he got lost in New York City.  He expressed guilty 
feelings over killing "innocent people."  Three stressor 
events were described.  The veteran stated that he was 
involved in an ambush while cleaning the perimeter, and many 
were killed.  He stated a brigadier was killed by a 
sharpshooter.  Finally, he referred to the death of a friend.  
The veteran reported recurrent dreams of these events, a 
feeling of detachment or estrangement from others, and 
difficulty falling or staying asleep, though later he denied 
sleep impairment.  The examiner noted the veteran was married 
and had four children.  The veteran appeared anxious, but was 
well oriented and showed intact memory.  There was no lack of 
impulse control.  A "paucity of ideas" was described in 
detailing the veteran's thought process; he appeared to be of 
average intelligence.  The examiner stated that although the 
veteran met the diagnostic criteria of having a stressor and 
re-experiencing the event, he did not avoid stimuli or show 
hyperarousal.  The examiner opined that the veteran did not 
have PTSD, but instead diagnosed panic disorder with 
agoraphobia.  She noted that both conditions had as their 
main feature anxiety, but described episodes of derealization 
or depersonalization, noted by the veteran as blackouts, 
which were typical of a panic disorder with agoraphobia.

The veteran was examined by a private psychiatrist in June 
2006.  Dr. PON noted complaints of intense fear and anguish, 
being on guard from expected attack, lack of concentration, 
impaired sleep, irritability and fear of losing control, 
social isolation, guilty feelings, nightmares, restlessness, 
and lack of concentration.  The examiner reviewed some VA and 
service records supplied by the veteran, which showed a 
diagnosis of PTSD.  The veteran stated his problems had begun 
after being discharged from the Army, and had increased in 
intensity since then.  The veteran denied any history of 
previous psychiatric treatment.  The veteran appeared 
anxious, and he was cooperative, but produced no information 
or thought without being asked.  The veteran was distracted 
and reacted to any sound outside the office door.  He feared 
nightmares and flashback of the Vietnam war.  Immediate 
recall was impaired, but recent and remote memory were 
intact.  The examiner diagnosed PTSD.

In August 2006, the VA examiner from December 2005 reviewed 
the veteran's claims file, to include her report of 
examination and the report of Dr. PON.  She opined that 
although Dr. PON cites examples of hyperarousal, there 
remained no evidence of avoidance behaviors.  She reiterated 
her opinion that the correct diagnosis was panic disorder 
with agoraphobia.  In differentiating between the two 
conditions, she noted that in PTSD, panic attacks only 
occurred in situations associated with the traumatic events.  
Unexpected panic attacks, such as the veteran experienced, 
warranted only a diagnosis of a panic disorder.

The Board finds that the great weight of the evidence is 
against a finding of a PTSD diagnosis.  All examiners and 
doctors who have reviewed the veteran's complete medical 
records have opined that PTSD is not diagnosed.  The veteran 
made no reference to flashbacks or nightmares until after he 
joined a therapy group, and immediately after these reports 
arose, a panel of examiners found that his complaints and 
statements were "very vague" and declined to diagnose PTSD.  
Early treatment records clearly demonstrate that the 
veteran's psychiatric problems arose following his retirement 
from the fire department on disability; several initial 
evaluations were centered on obtaining benefits through the 
employer.  In repeated psychiatric evaluations prior to 1992, 
the veteran failed to describe flashbacks or nightmares, and 
although the examiners were aware of his combat history, none 
reported symptoms related to his combat experiences.  The 
Board finds that the sole VA diagnosis of PTSD, made in 
February 2004, is amply refuted by all other VA doctors, 
including a panel of two doctors and a social worker 
specifically screening for PTSD.  Moreover, the opinion of 
Dr. PON appears to be based on inaccurate facts and medical 
history.  No mention is made of the extensive psychiatric 
history reflected in the file, except to mention that the 
veteran had previously been hospitalized on several 
occasions.  Dr. PON appears to be under the impression, given 
perhaps by VA records supplied by the veteran, that PTSD was 
not a disputed diagnosis, and was in fact endorsed by VA 
doctors.  The history of symptoms the veteran reports to Dr. 
PON is also at odds with the documented complaints and dates 
of onset.  No mention is made of the circumstances of the 
veteran's retirement or its role in any current diagnosis.  
Finally, the Board finds the rationale of the December 2005 
and August 2006 VA examiner persuasive.  PTSD and the 
diagnosed panic disorder are associated conditions, but the 
lack of a demonstrated connection between panic attacks and 
stimuli associated with the traumatic events is an important 
distinction.  The evidence establishes that the veteran 
currently has a panic disorder with agoraphobia, not PTSD.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.  

Service connection for post traumatic stress disorder is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


